     Case 1:20-cv-00093-NONE-JLT Document 49 Filed 08/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUFINA HILARIO GARCIA, individually                  No. 1:20-cv-0093-NONE-JLT
     and on behalf of Ce.H.G., M.H.G., P.H.G.,
12   Ca.H.G., and O.H.G., minors, being the heirs
     of and successors-in-interest to SANTO
13   HILARIO GARCIA and MARCELINA                         ORDER ADOPTING IN FULL THE
     GARCIA PROFECTO,                                     FINDINGS AND RECOMMENDATIONS
14                                                        GRANTING PLAINTIFFS’ MOTION FOR
                        Plaintiff,                        APPROVAL OF THE MINORS’
15                                                        COMPROMISE
            v.
16                                                        (Doc. Nos. 37, 47)
     UNITED STATES OF AMERICA,
17
                        Defendant.
18

19

20          Plaintiffs are the children of Santo Hilario Garcia and Marcelina Garcia Profecto, and

21   assert the United States is liable for the wrongful deaths of their parents following a high-speed

22   vehicle chase involving agencies of the United States Department of Homeland Security and

23   Immigration and Customs Enforcement Agency. (Doc. No. 1.) Plaintiffs sought approval of the

24   settlement reached with the defendant, which indicated its support for the petition. (Doc. Nos.

25   37, 38.)

26          The assigned magistrate judge determined the proposed settlement was fair, reasonable,

27   and in the best interests of plaintiffs Ce.H.G., M.H.G., P.H.G., Ca.H.G., and O.H.G. (Doc. No.

28   47 at 8–11.) In addition, the magistrate judge found the proposed method of disbursement of the
                                                      1
     Case 1:20-cv-00093-NONE-JLT Document 49 Filed 08/26/21 Page 2 of 3


 1   settlement via annuities, with remaining funds being placed in blocked accounts for the plaintiffs

 2   that remain minors, also was fair and reasonable. Therefore, the magistrate judge recommended

 3   the motion for approval of the minors’ compromise be granted. (Id. at 12.)

 4           The parties were given fourteen days to file any objections to the recommendations.

 5   (Doc. No. 14 at 12.) The parties were “advised that failure to file objections within the specified

 6   time may waive the right to appeal the District Court’s order.” (Id. at 13, citing Martinez v. Ylst,

 7   951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).) On

 8   August 23, 2021, the parties filed a joint statement to “confirm that they do not have any

 9   objections to the amended Findings and Recommendations approving the settlement and

10   Petition…” (Doc. No. 48 at 1.)

11           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley

12   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of

13   the case. Having carefully reviewed the file, the court finds the findings and recommendations

14   are supported by the record and proper analysis. Accordingly,

15           1.     The findings and recommendations dated August 19, 2021 (Doc. No. 47) are

16                  adopted in full;

17           2.     The settlement total of $600,000.00 is approved;

18           3.     The initial lump payment of $250,000.00—from which the requested fees and

19                  expenses shall be taken—is approved;

20           4.     The separate, lump sum payment to Ms. Garcia in the amount of $89,994.54 is
21                  denied;

22           5.     From the initial lump sum payment, plaintiffs shall place $14,999.09 in a blocked

23                  account for each minor, from which funds may be withdrawn only upon a written

24                  order of the court and shall file proof of the creation of these accounts within 30

25                  days of this order;

26           6.     From the initial lump sum payment, Ms. Garcia and Ce.H.G. shall each receive
27                  $14,999.09, paid directly to Ms. Garcia and Ce.H.G.;

28   /////
                                                       2
     Case 1:20-cv-00093-NONE-JLT Document 49 Filed 08/26/21 Page 3 of 3


 1         7.    The parties shall file a joint stipulation to dismiss the action within 45 days of this

 2               order; and

 3         8.    This court will retain jurisdiction over this action in order to resolve any disputes

 4               related to the parties’ settlement agreement.

 5   IT IS SO ORDERED.
 6
        Dated:   August 25, 2021
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
